The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The amendment made to claim(s) dated 1/28/2022 does not include any new subject matter, therefore, have been accepted for examination.

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
Examiner would like to emphasis that the claim rejection was of a 103 rejection and not a 102 rejection as remarked by Applicant (Remarks Page 7). Examiner believes it to be a typo.	

Applicant argues that Cheng does not disclose the newly amended limitation of 
a UE determining a type of discovery message and a corresponding number of pieces of the discovery message (Remarks, Page 8).
Applicant especially argues that Cheng discloses the different type of resources and not different type of discovery message (Remarks, Page 8).


    PNG
    media_image1.png
    651
    571
    media_image1.png
    Greyscale

Examiner would like to assert that due to the broadness of the claim language, Cheng’s [0064] disclosure of the LTE Direct Discovery message having 2 types of resources used for D2D communication does read on determining a type of discovery message as claimed, because the LTE Direct Discovery message type can be Type 1, or 2, having different resource for communication. The claim does not distinguish the various types of Discovery messages, and requires only a type of discovery message to be determined; therefore, Cheng can still read on said argued limitation.
Furthermore, Applicant argues that Cheng fails to disclose the number of pieces of the discovery message (Remarks Page 9).
Examiner would like to assert that the claim language does not point out what the number of pieces of the discovery message entails. Therefore, due to the broadness of the claim language, Cheng would still be able to read on the limitation of, determining a corresponding number of pieces of the discovery information (Fig. 9, case 1b; [0089]: the UE 802 in RRC connected state indicating type 1 resource and setting various pieces of discovery information such as the various flags). It is suggested that Applicant further define what the pieces of the discovery message entails.

	Therefore, the claims are still not yet I condition for allowance, and are rejected as shown below.

Allowable Subject Matter
Claims 19, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12, 14-16, 18, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2015/0319737; hereinafter Cheng) in view of Kim et al. (US 2017/0012753; hereinafter Kim).
Regarding claims 1, 9 and 18, Cheng discloses a transmission apparatus of a discovery signal, configured in a user equipment, the transmission apparatus comprising:
	a processor configured to determine a type of discovery message ([0064]: LTE Direct Discovery message having 2 types of resources used for D2D communication does read on determining a type of discovery message as claimed, because the LTE Direct Discovery message type can be Type 1, or 2, having different resource for communication) and a corresponding number of pieces of the discovery message (Fig. 9, case 1b; [0089]: the UE 802 in RRC connected state indicating type 1 resource and setting various pieces of discovery information such as the various flags), and 

the discovery message is to be transmitted by the user equipment to other user equipment ([0064]: wherein UE 802 sends code and peer discovery resources corresponding to its intended communication to other UE);
 and
an information transmitting unit configured to transmit information on a sidelink discovery signal to a base station, wherein the information comprises the type of discovery message and the corresponding number of pieces of the discovery message ([0065]: identifying discovery message to be Type 1 or Type 2 resources and the various cases with their subparts/pieces (a, b, c) for LTE-D discovery;  Fig. 9, case 1b; [0089]: the UE 802 in RRC connected state indicating type 1 resource and setting various pieces of discovery message such as the various flags; [0094]: UE 802 sending D2D resource request to eNB; [0064]: requested resource is for use in Discovery communication between the UEs for D2D communication).

Cheng discloses all the particulars of the claim(s), but it is unclear about the feature of
wherein the types relate to public safety service or relates to non-public safety service.
However, Kim does disclose wherein the types relates to public safety service or relates to non-public safety service ([0373]: wherein the D2D communication can be related to Public Safety usage).
It would have been obvious before the effective filing date of the claimed invention to incorporate Kim’s disclosure to improve discovery of other UEs for D2D communication for public safety purposes.

Regarding claims 3, 5, 12, and 14, Cheng discloses all the particulars of the claim except for wherein in each type of resource pools, physical resource blocks for transmitting the one or more sidelink discovery signals are not all consecutive in the time/frequency domain.
However, Kim does disclose wherein in each type of resource pools, the physical resource blocks for transmitting the one or more sidelink discovery signals are not all consecutive in the time/frequency domain ([0366]: non-contiguously transmitting the discovery signal in the time period).


Regarding claims 6, Cheng discloses the transmission apparatus according to claim 1, wherein the transmission apparatus further comprises: 
a resource receiving unit configured to receive information on the resource pools transmitted by a base station (Fig. 9: receiving response form eNB).

Regarding claims 7 and 24, discloses the transmission apparatus according to claim 6, wherein the information on the resource pools received by the resource receiving unit comprises information on multiple types of resource pools, each type of resource pools comprising one or more resource pools; and the resource determining unit is further configured to determine a type of corresponding resource pools according to the sidelink discovery signal, and determine the one or more transmission resources from a corresponding type of resource pools (Fig. 9 depending on the case the resource pool will be different type such as Type 1 or 2 resources: [0064]). 
Regarding claim 8, discloses the transmission apparatus according to claim 6, wherein the information on the resource pools received by the resource receiving unit comprises information on a certain type of resource pools, the certain type of resource pools comprising one or more resource pools; and the resource determining unit is further configured to determine the one or more transmission resources from the certain type of resource pools according to the sidelink discovery signal (Fig. 9 depending on the case the resource pool will be different type such as Type 1 or 2 resources use for discovery communication: [0064]).

Regarding claims 10 and 21, Cheng discloses the transmission apparatus according to claim 1, further comprising a resource determining unit configured to determine one or more transmission resources from resource pools according to a sidelink discovery signal needing to be transmitted (Fig. 9 depending on the case requesting Type 1 or 2 resources: [0064]); 
wherein the resource pools are segmented in a frequency domain and/or a time domain and hence comprise multiple types (Fig. 3; [0038]: resources containing resources in frequency and time domain); and 
a signal transmitting unit configured to transmit the sidelink discovery signal by using the one or more transmission resources ([0064]: requested resource is for use in Discovery communication between the UEs for D2D communication).

	Regarding claim 22, Cheng discloses the transmission apparatus according to claim 21, wherein the resource pools are segmented into multiple types in the frequency domain and/or time domain, and in different types of resource pool, the number of physical resource blocks for transmitting one or more sidelink discovery signals are different ([0065]-[0071]: different resource allocation for different cases/scenarios).


It would have been obvious before the effective filing date of the claimed invention to incorporate Kim’s disclosure to improve discovery of other UEs for D2D communication.

Regarding claim 15, Cheng in view of Kim discloses the transmission apparatus according to claim 10, wherein the information on the resource pools comprises information on multiple types of resource pools, the same types of resource pools comprising one or more resource pools (Kim: [0371]: various resource pools for each type 1 and type 2). 
Regarding claim 16, Cheng in view of Kim discloses the transmission apparatus according to claim 10, wherein the information on the resource pools comprises information on a certain type of resource pools, the certain type of resource pools comprising one or more resource pools (Kim: [0371]: various resource pools for each type 1 and type 2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/
Primary Examiner, Art Unit 2644